Title: Acct. of the Weather in October. [1771]
From: Washington, George
To: 




Octr. 1st. The Weather clear & pleasant with very little Wind.
 


2. Clear and pleasant, with but little Wind.
 



3. Very pleasant forenoon with some Appearances of Rain in the Afternoon.
 


4. Cloudy forenoon, & now and then Misting—turning Cool.
 


5. Great Fog & Dew with but little [wind] & that Northerly & Cold.
 


6. Clear and pleasant not being so cool as yesterday. Wind what little there was of it abt. East.
 


7. Clear in the forenoon and Warm but cloudy afternoon & very like for Rain with the Wind at So. Wt.
 


8. Cloudy forenoon and rainy Afternoon with the Wind Southerly.
 


9. Clear and pleasant till Night then Rain.
 


10. Raining more or less all day & part of the Night.
 


11. Clear and Cool.
 


12. Much such weather as yesterday.
 


13. Clear and pleasant with but little Wind.
 


14th. Clear in the forenoon with the Wind Southerly but Cloudy afterwards & Rain.
 


15. Raining almost all Night & till the Afternoon of this day.
 


16. Clear with the Wind fresh from the Westward.
 


17. Clear and Calm in the forenoon a little Windy afterwards but very pleasant notwithstandg.
 


18. Warm and pleasant with but little Wind.
 


19. Clear in the forenoon, but lowering afterwards with Rain in the Evening and all Night.
 


20. Cloudy all day and sometimes Misting with the Wind what little there was at No. East.
 



21. Clear, warm, and pleasant with very little Wind.
 


22. Clear & very Warm with but little Wind and that Southerly.
 


23. Lowering Morning with Rain then clear & Cool Wind fresh from the North West.
 


24. Clear and Cool in the forenoon but Warm afterwards.
 


25. Clear and pleasant forenoon but lowering afterwards.
 


26. Clear and Warm with but little Wind and that Southerly.
 


27. Clear and very warm. Wind Southerly.
 


28. Clear in the forenoon with slight Rains afterwards & a change of Wind which turnd the Air Cool.
 


29. Clear and Cool Wind being at Northwest, and fresh.
 


30. Warmer—Wind getting Southerly again. Clear in the forenoon.
 


31. Very warm, but clear and pleasant notwithstanding.
